 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       CSPC DOPHEN CORPORATION,                       No. 2:17-cv-1895 MCE DB
12                       Plaintiff,
13            v.                                        ORDER
14       ZHIXIANG HU,
15                       Defendant.
16

17           On April 25, 2019, plaintiff filed a motion to compel and noticed the motion for hearing

18   before the undersigned on May 17, 2019, pursuant to Local Rule 302(c)(1).1 (ECF No. 185.)

19   Plaintiff’s motion asserts that defendant completely failed to respond to plaintiff’s discovery

20   request and, therefore, was briefed pursuant to Local Rule 251(e). (Id. at 1.) Local Rule 251(e)

21   provides for an exception to the usual requirement to file a Joint Statement re Discovery

22   Disagreement under such circumstances. Pursuant to Local Rule 251(e), defendant’s opposition

23   was to be filed no later than seven days before the May 17, 2019 hearing date. Defendant,

24   however, has not filed a timely opposition.

25   ////

26   1
       The parties had four additional motions noticed for hearing before the undersigned on that same
27   day. (ECF No. 179.) However, on May 10, 2019, the parties filed a stipulation to withdraw those
     motions. (ECF No. 192.) In light of the parties’ stipulation, those motions (ECF Nos. 149, 152,
28   154, 155) are withdrawn and the hearing of those motions vacated.
                                                      1
 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. The May 17, 2019 hearing of plaintiff’s motion to compel (ECF No. 185) is continued

 3   to June 21, 2019;

 4           2. Within fourteen days of the date of this order defendant shall show good cause in

 5   writing for defendant’s conduct;

 6           3. On or before June 7, 2019, defendant shall file an opposition or statement of non-

 7   opposition to plaintiff’s motion; and

 8           4. Defendant is cautioned that the failure to timely comply with this order may result in

 9   an order imposing an appropriate sanction. See Local Rules 110 and 183.

10   Dated: May 13, 2019

11

12

13

14

15

16

17

18

19

20
21

22   DLB:6
     DB\orders\orders.civil\cspc1895.osc.cont.hrg.ord
23

24

25

26
27

28
                                                        2
